I do not agree with the holding of the majority that there was no evidence tending to show a failure to furnish Bailey with a reasonably safe place to work. In determining this question the situation should be taken as a whole. So taken, there is evidence from which the jury could reasonably have found that the defendant permitted its employee who had had no previous experience in opening *Page 16 
hoppers with firm ground for a footing to undertake this work for the first time in a dangerous place.
The evidence is undisputed that the distance from the floor of the bridge to the ground is about eighteen feet. Viewing the evidence in the light most favorable to the plaintiff the jury could reasonably have found that the only available footing that Bailey had was on a stringer which according to the evidence was eight or nine inches wide. Outside of the stringer the ties projected about four inches and thus could afford no adequate protection from a fall in the event that the workman lost his balance since the top of the ties was a few inches below the top of the stringer. To perform the work the only tool available, as far as the evidence discloses, was the frog wrench. I do not question but that this wrench may have been a proper tool to open hoppers in places where the cars would ordinarily be spotted but no testimony has been pointed out, and from a reading of the transcript I have found none to the effect that such a wrench had ever before been used under the circumstances here shown. It cannot be denied that it was a heavy, cumbersome tool. From the evidence it appears that there was no uniformity in the manner and result of using it to open hoppers. According to the testimony, one witness would let go of the wrench when the hopper started to open so that it would not catch and throw him off balance while another would hang onto it. It also appeared that some hoppers would open easily and others hard and if the wrench got away it would be apt to "snap down" the person who had been using it, and that "you have to either let go the wrench or else it will yank you down." Another witness testified that if you hang onto the wrench "it is liable to throw you"; and another that when the wrench is pulled back and the dog released that "if you don't look out you are liable to go down." Consequently, regardless of the question of whether the frog wrench was a proper tool to be used in opening hoppers under ordinary circumstances, the evidence above noted concerning it could properly be considered by the jury in connection with the evidence as to Bailey's lack of experience and his narrow foothold in determining whether he was furnished a reasonably safe place to work under all the circumstances disclosed.
The evidence as to the Swaco safety hopper wrench is also material on this point. There was evidence that the defendant owned several of them and that prior to the accident one had been *Page 17 
allocated to the maintenance of way department in which Bailey was employed. One of these wrenches was an exhibit in the case and it is apparent from an inspection thereof that the jury could have found that if Bailey had had such a wrench he could have made it impossible for it to pull him forward merely by shifting with his fingers the lever on the handle that controlled the ratchet. There was no evidence as to whether such a wrench was available for use by Bailey or other workmen at the time in question. The jury could reasonably have found that due care required the defendant to have one there for use and that the failure to so provide unnecessarily increased the danger of doing this work at the place in question. The fact emphasized by the defendant that the Swaco wrench cost $18.50 more than the frog wrench does not seem very important.
Moreover, there was evidence in the case to warrant the jury in finding that the hopper could have been opened before spotting the car on the bridge and that then it could have been drawn upon or across the same and by the use of a railroad tie as a drag a good share of the cinders would have been deposited under the bridge. The testimony of witnesses Morello and Lashua was to that effect. Counsel for defendant attempted on cross examination to break down the testimony of Lashua and have it appear that the only purpose or reason for opening the hopper and then moving the car so as to distribute the load would be to place the whole load over a long surface of track and not in one place. On re-direct examination this witness was asked whether it is entirely possible to open the hopper and then move the car and empty the cinders in one place and he answered that it was. No doubt some shoveling would have been necessary but a gang of about twelve men was available therefor and certainly the jury could reasonably have found that this way was safer than the one used. In determining whether in the exercise of due care it should have been employed, the question of its feasibility would arise but the evidence above noted would fully warrant an affirmative finding on that score. In my opinion this alternative method of dumping and distributing the cinders was a very material element for consideration by the jury in determining whether under the circumstances the defendant exercised reasonable care in furnishing a safe place to work.
The jury also could reasonably have found that the cinders were being dumped for no purpose connected with railroading but *Page 18 
merely to repair or restore the cattle way under the bridge which had been washed out and were so dumped at the request of the farmer who used this roadway. This view of the evidence is strenuously contended for by the defendant in support of its claim that Bailey was not engaged in interstate commerce at the time of the accident.
To summarize, the jury could reasonably have found that the defendant permitted Bailey, wholly inexperienced in opening hoppers, to perform this work for the first time in a dangerous place with a tool dangerous to be there so used and for a purpose not necessary to the maintenance of way of the defendant when a safer and feasible way could well have been employed. Certainly this finding would have warranted them in determining that the defendant had not fulfilled its duty, as laid down by the majority, of reasonable care, having regard to the circumstances, to furnish a safe place for Bailey to work at the time of the accident, but, to the contrary, they would have been justified in finding that the defendant by its negligence had made his place of work unnecessarily hazardous. The facts here do not disclose that the work was of an emergency nature nor that it necessarily had to be done in the way it was or within a limited time to keep traffic moving, reasons which might ordinarily be given for furnishing extra hazardous places to work. It is difficult for me to conceive of a stronger case for a plaintiff in support of this claim of negligence than the one here disclosed by the evidence.
The cases cited by the defendant on this claim of negligence are not in point. The gist of the defendant's argument is that this bridge was properly constructed and reasonably adequate to carry trains and that construction matters are for decision by the railroad and not by the courts. This line of argument, and the cases supporting it, are entirely beside the point. I do not question but that this bridge was properly constructed and adequate for the passing of traffic but surely the jury could find that it was not a proper place for the use to which it was put by the defendant on the day in question.
I now turn to the treatment by the majority of this claim of negligence. In my opinion they have not logically or effectively disposed of the same. Let us see how they have answered the evidence bearing on this point which they have set forth in their statement of facts and which I have added to somewhat by referring to *Page 19 
certain other evidence which I deem material. They have stated a few general principles of law, supported by cases with facts which they do not claim are at all similar to the ones here presented. I agree to the principles set forth but none of them bar the plaintiff in its claim on this point. They then make the statement "That there was no evidence tending to show that the space on the bridge beside the cinder car was not a reasonably safe place under the circumstances in which to open the hopper." In support of their statement they merely allude to the width of the space as being 12 inches. True, it was 12 inches if the projecting ties are taken into account but, as before shown, the jury could reasonably have found that the only space available for a foothold was that of 8 or 9 inches on top of the stringer. They then say "but there was no claim nor evidence of accident when cinders had been previously dumped there, or that on those occasions the operation was not performed on the bridge and in the same manner." One answer to this statement is that it was unnecessary for the plaintiff in order to prove negligence to show that the same procedure on the part of the defendant had previously resulted in injury. The dumping of cinders to which the majority refer covered a period of some few years and was done about once a year. Whether on those occasions the cinders were or were not dumped in the manner here attempted is not disclosed by the evidence. Even if on rare occasions the feat had been successfully accomplished this fact would have little if any probative value in determining the question of whether Bailey was furnished a safe place to work under the circumstances disclosed by the evidence.
The majority dispose of the claim that the alternative way of dumping the cinders was safer on the ground, apparently, that each was reasonably safe, but in so doing they beg the question. They hold, in effect, that the way taken was reasonably safe without, as far as it appears, taking into consideration the other method which, as before shown, was a material element for the jury's consideration in determining this very question of safe place. Then, after so holding, they say that the defendant had a choice of two reasonably safe ways so it cannot be considered negligent for employing the one it did. The fallacy of this reasoning is apparent.
I am also of the opinion that there was a jury question as to whether the defendant owed a duty to Bailey of adequate caution and warning. The defendant has not touched this point in either *Page 20 
of its briefs nor did it below in the argument on its motion for a directed verdict. Consequently, I need discuss only the reasons given by the majority for their holding that the evidence discloses no failure of duty in this respect. The answer to all of their statements in regard to what Bailey must have learned from his experience as a section man and the recital of what his actions showed in this respect, is that the evidence of his lack of experience in opening hoppers and the lack of uniformity in method and result of the same made a jury question on this point. It cannot be said as a matter of law, in view of this evidence, that the dangers inherent in the use of the wrench were so obvious as to relieve the defendant of its duty to caution and warn.
They also state that in view of the fact that he voluntarily took upon himself the work of opening the hopper and the lack of knowledge of the foreman of his inexperience, it is impossible to see why the latter could not reasonably assume that Bailey knew how to do the work, or why he was under any duty to forbid him to do it. The fact that the foreman did warn Bailey at the last moment was some evidence indicating that the foreman felt called upon to warn. Bailey was not known to the foreman. The jury might well have found that due care required him to ascertain Bailey's experience in such work before permitting him to undertake it in that dangerous place. There was ample evidence in the case to make a jury question on this point.
The majority say, however, that if any warning was necessary Stone's caution was to the point and timely. In my opinion the jury might reasonably have found that it was neither. Where the duty of warning and instruction exists, the employer must give such instructions and cautions as are sufficient to enable the employee to appreciate the dangers and the necessity for the exercise of due care and precaution to prevent injury to himself to the extent that this is possible by taking proper care. The question whether in the particular case the warning to or instruction of the employee was adequate or sufficient is, ordinarily, one for the jury's determination. 35 Am Jur 583, Sec. 152. Certainly it cannot be said as a matter of law that this warning was adequate and timely. It gave Bailey no instructions as to the proper use of the wrench at that place, nor any caution as to the result that might occur if he hung onto it after the hopper started to open, nor any warning that it might open easily or hard. The jury could well *Page 21 
have found the warning was not timely as it was not given until Bailey had started to open the hopper and they might have concluded that it had at that time the effect of confusing, rather than helping, him.
The following language appearing in the opinion in Hayes v.Colchester Mills, 69 Vt. 1, 8, 37 A 269, 271, 60 Am St Rep 915, is much in point on this question of warning and caution: "It is said that the previous service of the plaintiff had been such that this employer was justified in assuming that he was fitted to undertake the work required of him. The length of time the plaintiff had been employed there, the nature of the work he had been engaged in, and the knowledge he had acquired of the machinery, were important to be considered by the jury, but afforded no basis for a conclusion of law. Inasmuch as the evidence tended to show that this was a service essentially different from any before required of him, it could not be assumed that his experience was such that instructions were unnecessary."
The fact that Bailey undertook this work voluntarily, while important on any questions of assumption of the risk or contributory negligence, cannot have the effect of making inapplicable the foregoing statements, from the Hayes case, where the work in question was ordered done, on this question of defendant's negligence. Bailey was not a mere volunteer or interloper, but a workman, there to do whatever work was necessary, though possibly over-ambitious or even unwise in attempting the particular task which he undertook to perform. He was permitted, however, by the defendant to do it and the fact that he was not ordered cannot alter the responsibility of the defendant for the result. The statements made in that case apply equally to the situation here presented and are a sufficient answer to all that the majority say on this point and should be followed.
In their treatment of the claim of failure to furnish proper tools the majority state the applicable rule of law. They conclude their discussion on this point with another statement with which I find no great fault for, as before indicated, I am inclined to agree that the frog wrench may have been a proper tool to open hopper cars in places where they ordinarily would be spotted. Whether it was such a tool to be used by Bailey under the circumstances here shown is another question. I should also be inclined to agree that the ordinary plumber's blow torch is suitable for use under ordinary *Page 22 
circumstances but I would not concede, and I doubt whether the majority would, that an employer could properly furnish it to his workman for use in a room filled with gasoline fumes. However, I have chosen to discuss the furnishing of the wrench in connection with the claim of failure to provide a safe place to work, rather than to treat it as an independent claim of negligence, so will refer to it no further.
In my opinion a jury question was presented as to negligence in respect of failure to provide a safe place to work, and to caution and warn, and the lower court was correct in submitting these issues and the jury was fully warranted in finding for the plaintiff on one, or both. In view of the holding of the majority there is no need to discuss the other questions raised by the exceptions.